

115 HR 5948 IH: Small Carrier Electronic Logging Device Exemption Act of 2018
U.S. House of Representatives
2018-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5948IN THE HOUSE OF REPRESENTATIVESMay 23, 2018Mr. Peterson (for himself, Mr. Gianforte, and Mr. King of Iowa) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo exempt motor carriers that own or operate 10 or fewer commercial vehicles from the electronic
			 logging device mandates, and for other purposes.
	
 1.Short titleThis Act may be cited as the Small Carrier Electronic Logging Device Exemption Act of 2018. 2.Exception to the electronic logging device requirements for motor carriers that own or operate 10 or fewer commercial vehiclesSection 31137(b)(3) of title 49, United States Code, is amended to read as follows:
			
				(3)Exception
 (A)In generalAn excepted motor carrier may comply with the hours of service requirements by requiring each driver to use—
 (i)a paper record of duty status form; or (ii)an electronic logging device.
 (B)Excepted motor carrier definedIn this subsection, the term excepted motor carrier means— (i)a motor carrier when transporting a motor home or recreation vehicle trailer within the definition of the term driveaway-towaway operation (as defined in section 390.5 of title 49, Code of Federal Regulations); and
 (ii)a motor carrier that owns or operates 10 or fewer commercial motor vehicles, including commercial motor vehicles owned or operated by all motor carriers affiliated with that motor carrier by common ownership, common management, common control, or common familiar relationship..
 3.Requirement to prescribe regulationsNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall promulgate such regulations as are necessary to carry out the amendment made by section 2 of this Act.
		